Title: From Thomas Jefferson to Francis Granger, 24 January 1823
From: Jefferson, Thomas
To: Granger, Francis


                        Dear Sir
                        
                            Monticello
                            Jan. 24. 23.
                        
                    Your letter of the 4th, recently recieved, has been long on it’s way to me. in the meantime I had recieved thro’ the public papers the afflicting information it announced.on this event I offer my sincere condolances to yourself & the family. few had better occasions than myself of knowing the great worth of mr Granger’s character. serving together for eight years, in stations of much connection, I was a constant witness of the ability, the diligence, and fidelity with which he discharged the duties of his office, and he was a faithful friend and adviser to me in mine. his early and zealous patriotism is known to all. with my sympathies for his family on this heavy loss, accept the assurance of my great esteem & respect,
                        Th: Jefferson
                    